Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor B. Perkins petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that, on March 2, 2016, the district court accepted the magistrate judge’s recommendation and dismissed Perkins’ complaint. Accordingly, because the district court has recently decided Perkins’ case, we deny the mandamus petition and amended petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and. argument would not aid the decisional process.

PETITION DENIED.